Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 36, 44, and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Analysis
The claims were analyzed for compliance with 35 USC 101. The claims are directed to processing messages associated with various messaging platforms (specification pg. 7, e.g., a textual message sent from a Verizon subscriber to a T-Mobile subscriber or a textual message sent from a social-media- application server to a Verizon subscriber). An analysis is performed on the messages with respect to message characteristics in order determine sets of messages and respective categories of the sets of messages. The message processing and analysis according to the characteristics associated with various messaging platforms including the provision and/or handling of the sets of messages includes an implementation of a practical application useful in the technology which allows the practical application to be enabled in a way that is beyond extra-solution activity. When the specification is considered and the claims analyzed as a whole the claims extend beyond mere data gathering or mental processes and incorporate a practical application captured in a manner exceeding mere extra-solution activity. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 10-11, 13, 17-28, 30-35, 37-39, 41-43, 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130238728 to Fleck.

Regarding Claim 1, 
Fleck discloses a computer-implemented method comprising: 

receiving, by one or more computing systems of a message processing system, configuration information from a user regarding communications intended for clients of a first messaging platform (¶ 26-28, client configuration for clients of first platform);

receiving, by the one or more computing systems and from one or more second messaging platforms, information indicative of a plurality of messages originating from computing devices associated with the one or more second messaging platforms, each message having one or more message characteristics and an intended destination computing device that is associated with the first messaging platform (¶ 22, 26-30, receiving secondary platform messages with indicative information); 

identifying, by the one or more computing systems and based at least in part on the analyzing, one or more sets of multiple messages from the plurality of messages (¶ 28-30, identification of sets of messages);

for each of the identified one or more sets of multiple messages, determining, by the one or more computing systems and based at least in part on the configuration information from the user, one or more message categories associated with the identified set of multiple messages (¶ 34-35, 45-46, determination of message categories); 

providing, by the one or more computing systems, at least one of the identified one or more sets of multiple messages to the user for handling in accordance with the one or more determined message categories, including to provide an indication to the user of the one or more determined message categories for the at least one identified set of multiple 
Regarding claim 2,
Fleck teaches:
wherein receiving the plurality of messages includes receiving at least some of the received plurality of messages via one or more computing systems of a distinct messaging transport platform, and forwarding the at least one identified set of multiple messages to the first messaging platform via the distinct messaging transport platform (¶ 26-30, 40, 52, receiving plurality of message types from multiple platforms).  

Claim 3-4, 18, 24, 27-28, 38-39, 45-46 are addressed by similar rationale as claim 1.

Regarding claim 5,
Fleck teaches:

wherein providing the at least one identified set of messages with the indication of the one or more determined message categories for the at least one identified set of messages includes modifying each message of the at least one identified set of messages to include an identifier indicative of at least one of the associated message categories, and wherein the providing of the at least one identified set of messages to the first messaging platform includes providing the modified messages of the at least one identified set (¶ 26-30, 35-36-38, 52, identifiers of message incorporate into message).  

Regarding claim 6,
Fleck teaches:
wherein modifying each message of the at least one identified set includes modifying metadata of each message of the identified set to include the identifier (¶ 35-36, identifiers of message incorporate into message).  

Regarding claim 7,
Fleck teaches:

taking, by the one or more computing systems, one or more additional actions with respect to the at least one identified set of messages based at least in part on the associated one or more message categories determined for the at least one identified set (¶ 35-38, 52, formatting actions, inclusion of avatar, user icon or the like reflective of category).  



Regarding claim 10, 20, 25,
Fleck teaches:
wherein taking the one or more additional actions with respect to the at least one identified set of messages includes taking at least one additional action indicated by the configuration information received from the user for communications having one of the associated one or more message categories determined for the at least one identified set of messages (¶ 42, 52, display options applied).  

Regarding claim 11, 26,
Fleck teaches:
wherein the received information from the one or more second messaging platforms includes an indication of a first message category assigned to at least some of the plurality of messages by one of the one or more second messaging platforms, and wherein the determining of the one or more message categories associated with the at least one identified set of messages includes identifying a corresponding message category for use with the first messaging platform (¶ 5, 29-37, 40-41, 52).  

Regarding claim 13,
Fleck teaches:
wherein the analyzing of the at least one message characteristic of each of the plurality of messages includes analyzing one or more of a group that includes contents of the message; a message type associated with the message; a sender of the message; a recipient of the message; a length of the message; a volume of messages directed to or sent from one or more clients associated with the message; a volume of message directed to or sent from one or more clients associated with similar or identical messages; and metadata associated with the message (¶ 22, 28-30, 41, 46).  

Regarding claim 17, 23,
Fleck teaches:
wherein determining the one or more message categories associated with the at least one identified set of messages includes determining that the at least one identified set of messages comprises programmatic messages associated with one or more network- accessible services (¶ 58).




Regarding claim 19,
Fleck teaches:
wherein, the stored contents cause the one or more computing systems to modify at least one message of the at least one identified set of messages to include an identifier 

Regarding claim 21,
Fleck teaches:
wherein the received information from the one or more first messaging platforms includes an indication of a first message category assigned to at least some of the plurality of messages by one of the one or more first messaging platforms, and wherein the stored contents further cause the one or more computing systems to identify a corresponding message category for use with the second messaging platform (¶ 22, 26-30, category for second platform messages).

Regarding claim 30, 41, 47,
Fleck teaches:
wherein receiving the indication of multiple defined categories to use includes receiving a plurality of messages that have been previously identified as being associated with at least some of the multiple defined categories, and wherein the analyzing of the one or more message characteristics for each of the multiple messages includes determining a degree of similarity between first message characteristics associated with messages of the at least one identified message cluster and second message characteristics associated with one or more of the plurality of previously identified messages (¶ 22, 28-30, 41, 46, 50).

Regarding claim 31, 42,
Fleck teaches:
wherein determining a degree of similarity between the first message characteristics and the second message characteristics includes performing, by the one or more computing systems, one or more of a group that includes natural language processing of the multiple messages, heuristic analysis of the multiple messages, and Bayesian analysis of the multiple messages (heuristic analysis, ¶ 45).  


Regarding claim 32, 43,
Fleck teaches:
further comprising, after the forwarding of the at least one identified message cluster to the specified messaging platform, providing, by the one or more computing systems and via a user interface of the message processing system, information regarding the one or more identified message clusters (fig. 2A, fig. 7).  
Regarding claim 33,
Fleck teaches:
wherein providing the information regarding the one or more identified message clusters comprises providing data analytics generated by the message processing system, the generated data analytics including information regarding one or more of: contents of an identified message cluster; a defined category associated with an identified message cluster; a message type associated with an identified message cluster; one or more senders associated with an identified message cluster; one or more recipients associated with an identified message cluster; a volume of messages directed to or sent from one or more users associated with an identified message cluster; a volume of messages directed to or sent from one or more users associated with one or more similar identified message clusters; or metadata associated with an identified message cluster (fig. 2A, senders, contents, recipient).  

Regarding claim 34, 48,
Fleck teaches:
wherein providing the information regarding the one or more identified message clusters via a user interface of the message processing system includes providing the information via a graphical user interface (fig. 2A, fig. 7).    

Regarding claim 35,
Fleck teaches:
wherein providing the information regarding the one or more identified message clusters via a user interface of the message processing system includes providing the information via a programmatic user interface (fig. 2A, fig. 7).    

Regarding claim 37,
Fleck teaches:
wherein the analyzing of the one or more message characteristics for each of the multiple messages is performed in real time as the information indicative of the multiple messages is received (fig. 2A, instant messages).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleck in view of US 20150081816 top Trevelyan.



Regarding claim 8,
Fleck fails to teach:
wherein taking the one or more additional actions with respect to the at least one identified set of messages includes delaying delivery of the at least one identified set of messages to the first messaging platform.  
However, Trevelyan teaches:
wherein taking the one or more additional actions with respect to the at least one identified set of messages includes delaying delivery of the at least one identified set of messages to the first messaging platform (¶ 75, delayed delivery of messages)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Trevelyan. The motivation to do so is that the teachings of Trevelyan would have been advantageous in terms of reducing the extent messages interrupt a user (Trevelyan, ¶ 75).

Regarding claim 9,
Fleck teaches:

wherein identifying the one or more sets of messages from the plurality of messages includes identifying multiple sets of messages (¶ 29-37, 50), and 
Fleck fails to teach, but Trevelyan teaches:
wherein taking the one or more additional actions with respect to the at least one identified set of messages includes assigning a respective delivery priority level to each of the multiple identified sets (¶ 159, delayed vs prioritized delivery levels). Motivation to include Trevelyan is the same as presented above.











Claims 12, 14, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleck in view of US 20090157708 to Bandini.

Regarding claim 12,
Fleck fails to teach:
wherein the analyzing of the at least one message characteristic of each of the plurality of messages includes applying a hash function to at least some of the plurality of messages, and comparing results of applying the hash function to the at least some messages.  
However, Bandini teaches:
wherein the analyzing of the at least one message characteristic of each of the plurality of messages includes applying a hash function to at least some of the plurality of messages, and comparing results of applying the hash function to the at least some messages (¶ 45, hash used for spam filtering purposes).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Bandini. The motivation to do so is that the teachings of Bandini would have been advantageous in terms of facilitating the identification of spam messages (Bandini, ¶ 45).

Regarding claim 14,
Fleck fails to teach, but Bandini teaches:
wherein determining the one or more message categories associated with the at least one identified set of messages includes determining that the at least one identified set of messages comprises a first category of spam (¶ 58, several categories of spam; ¶ 45, keyword matching). Motivation to include Bandini is the same as presented above.

Regarding claim 16,
Fleck fails to teach but Bandini teaches: 
wherein the determining that the at least one identified set of messages comprises the first category of spam is based at least in part on one or more of a group that includes: a volume of messages sent by one or more identified senders in a period of time; a ratio of a quantity of messages sent by one or more identified senders to a quantity of messages received by the one or more identified senders; one or more keywords within contents of the messages; a comparison with one or more known spam messages; a degree of similarity between messages sent by multiple distinct senders; and a degree of similarity between messages intended for multiple recipients (¶ 58, several categories of spam; ¶ 45, keyword matching). Motivation to include Bandini is the same as presented above.
Claim 15, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fleck in view of US 9,043,417 to Jones.

Regarding claim 15, 22,
Fleck fails to teach:
wherein identifying the one or more sets of messages from the plurality of messages includes identifying multiple sets of messages, wherein determining one or more message categories associated with another identified set of messages of the multiple sets of messages includes determining that the other identified set of messages comprises a distinct second category of spam, and wherein the method further comprises taking a first action with respect to the at least one identified set of messages based at least in part on the determining that the at least one identified set of messages comprises the first category of spam, and taking a distinct second action with respect to the other identified set of messages based at least in part on the determining that the other identified set of messages comprises the distinct second category of spam.  
However, Jones teaches:
wherein identifying the one or more sets of messages from the plurality of messages includes identifying multiple sets of messages, wherein determining one or more message categories associated with another identified set of messages of the multiple sets of messages includes determining that the other identified set of messages comprises a distinct second category of spam, and wherein the method further comprises taking a first action with respect to the at least one identified set of messages based at least in part on the determining that the at least one identified set of messages comprises the first category of spam, and taking a distinct second action with respect to the other identified set of messages based at least in part on the determining that the other identified set of messages comprises the distinct second category of spam (fig. 4B, col. 8:58-67, col. 9:1-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Jones. The motivation to do so is that the teachings of Jones would have been advantageous in terms of facilitating tiered responses to spam or potential spam messages (Jones, fig. 4B, col. 8:58-67, col. 9:1-40).



Claim 29, 40 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fleck in view of US 20100146057 to Abu-Hakima.

Regarding claim 29, 40,
Fleck fails to teach:
wherein the configuration information regarding the specified messaging platform includes an indication of one or more subscriber agreements associated with the specified messaging platform, and wherein the method further includes validating, by the one or more computing systems, at least one of the one or more identified message clusters to determine whether messages of the at least one identified message cluster are in accordance with at least one of the indicated subscriber agreements (¶ 84, 116).
However, Abu-Hakima teaches:
wherein the configuration information regarding the specified messaging platform includes an indication of one or more subscriber agreements associated with the specified messaging platform, and wherein the method further includes validating, by the one or more computing systems, at least one of the one or more identified message clusters to determine whether messages of the at least one identified message cluster are in accordance with at least one of the indicated subscriber agreements (¶ 84, 116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of Abu-Hakima. The motivation to do so is that the teachings of Abu-Hakima would have been advantageous in terms of facilitating message filtering and delivery (Abu-Hakima, ¶ 116).

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J JAKOVAC whose telephone number is (571)270-5003.  The examiner can normally be reached on 8-4 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 572-270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN J JAKOVAC/Primary Examiner, Art Unit 2445